445 F.2d 319
Richard Andrew SNYDER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1178.
United States Court of Appeals, Tenth Circuit.
August 18, 1971.

Appeal from the United States District Court for the District of Colorado; William E. Doyle, Judge.
Richard Andrew Snyder, pro se.
Johnnie M. Walters, Asst. Atty. Gen., for appellee.
Before LEWIS, Chief Judge, and PICKETT and McWILLIAMS, Circuit Judges.
PER CURIAM.


1
Upon docketing in this court, Snyder was advised that we were contemplating summary affirmance of the judgment of the district court. He has taken the opportunity afforded him to oppose such disposition in a memorandum addressing the underlying merits.


2
After a thorough review of the files and record in this cause, we are convinced that the judgment of the district court should be affirmed for the reasons stated in Snyder v. United States, 321 F.Supp. 661 (D.C.Colo.1970).


3
Affirmed.